MEMORANDUM **
Sukhdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002), we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based on Singh’s incorrect identification of Dr. Balwinder Singh’s signatures. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004) (“[Tjhere was support for the IJ’s conclusion that several documents may have been fraudulent.... The genuineness of these documents goes to the heart of [petitioner’s] claim.”). In light of the field investigation report, a reasonable factfinder would not be compelled to accept Singh’s explanation for the discrepancy. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999) (a contrary result is not compelled where there is “[t]he possibility of drawing two inconsistent conclusions from the evidence” (internal quotation marks and citation omitted)). The agency therefore properly denied Singh’s applications for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
*645Because Singh’s Convention Against Torture (“CAT”) claim is based on the same evidence that the IJ concluded was not credible, his CAT claim also fails. Id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.